81891: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-29782: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81891


Short Caption:ALDERETTE (AYLIN) VS. STATECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C335146Classification:Criminal Appeal - Other - Post-Conviction


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:01/29/2021How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantAylin AlderetteChristopher R. Oram
							(Law Office of Christopher R. Oram)
						


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


10/07/2020Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


10/07/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement and Notice of Briefing Schedule mailed to counsel for appellant.) (SC)20-36761




10/07/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 01/3020.  To Court Reporter: DC Dept. 12. (SC)20-36777




10/09/2020Docketing StatementFiled Docketing Statement Criminal Appeals. (SC)20-37125




10/15/2020TranscriptFiled Notice from Court Reporter. Sara Richardson stating that the requested transcripts were delivered.  Dates of transcripts: 1/30/2020. (SC)20-37905




11/02/2020Order/ProceduralFiled Order Directing Entry and Transmission of Written Order and Suspending Briefing. District Court Order due:  30 days. (SC)20-39813




11/18/2020Order/IncomingFiled District Court Findings of Fact, Conclusions of Law and Order.  Filed in district court on 11/17/2020.  (SC)20-42168




11/19/2020Order/ProceduralFiled Order Reinstating Briefing. This court reinstates the briefing schedule as follows.  Appellant shall have 90 days from the date of this order to file and serve the opening brief and appendix.  Thereafter, briefing shall proceed pursuant to NRAP 31(a)(1). (SC)20-42383




12/11/2020BriefFiled Appellant's Opening Brief. (SC)20-45047




12/11/2020AppendixFiled Appendix to Opening Brief Volume 1. (SC)20-45048




01/08/2021BriefFiled Respondent's Answering Brief. (SC)21-00693




01/29/2021BriefFiled Appellant's Reply Brief. (SC)21-02801




01/29/2021Case Status UpdateBriefing Completed/Submitted For Decision. (SC)


04/29/2021Order/ProceduralFiled Notice of Voluntary Disclosure.  I (Justice Douglas Herndon) have no bias or prejudices as to any of the parties or issues in the litigation and do not believe that my impartiality could reasonably be questioned.  However, I make this disclosure so that any person who wishes to request my disqualification may do so by filing a motion pursuant to NRAP 35.  Any recusal request should be made in writing within seven (7) days of the filing date of this Voluntary Disclosure.  (SC)21-12352




10/18/2021Order/DispositionalFiled Order Affirming in Part, Reversing in Part and Remanding. "ORDER the judgment of the district court AFFIRMED IN PART AND REVERSED IN PART AND REMAND this matter to the district court for proceedings consistent with this order." fn2 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG. (SC)21-29782




11/15/2021RemittiturIssued Remittitur.  (SC)21-32603




11/15/2021Case Status UpdateRemittitur Issued/Case Closed.  (SC)



Combined Case View